ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 12/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Jong Wan Suh on January 11, 2022.
Instructions to amend the application were as follows:
Claim 1, 2 and 16  to be amended as follows:

1. (Currently Amended) A hub of intelligent Internet of Things (IoT) for performing a light therapy using light irradiated by a plurality of light output devices, the hub of intelligent IoT comprising:
a sleep pattern information acquisition unit configured to acquire sleep pattern information based on biometric information received from a biometric information acquisition device via a communication interface unit; 
the sleep pattern information;
a control signal generator configured to generate a control signal for controlling the plurality of light output devices;
[[a]] the communication interface unit configured to provide the control signal to the plurality of light output devices; and
a database configured to store a plurality of light therapy conditions corresponding to a plurality of sleep patterns of the sleep disorder,
wherein the control signal generator is configured to generate the control signal for controlling a light therapy time and an illuminance corresponding to the plurality of light therapy conditions,
wherein the plurality of light output devices includes a LED lamp, a mobile terminal, and a display, and
wherein the hub of intelligent IoT is configured to select at least one light output device among the plurality of light output devices that corresponds to at least one light therapy condition among the light therapy conditions, the at least one light therapy condition being determined by the sleep disorder reading unit.

2. (Canceled) 

16. (Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As per independent Claim 1, the prior art of record fails to disclose or make obvious a hub of intelligent Internet of Things (IoT) for performing a light therapy using light irradiated by a plurality of light output devices, the hub of intelligent IoT comprising: a sleep pattern information acquisition unit configured to acquire sleep pattern information based on biometric information received from a biometric information acquisition device via a communication interface unit;  a sleep disorder reading unit configured to determine whether a sleep disorder has occurred …a control signal generator configured to generate a control signal …the communication interface unit configured to provide the control signal to the plurality of light output devices; and a database configured to store a plurality of light therapy conditions corresponding to a plurality of sleep patterns of the sleep disorder, wherein the control signal generator is configured to generate the control signal for controlling a light therapy time and an illuminance corresponding to the plurality of light therapy conditions, wherein the plurality of light output devices includes a LED lamp, a mobile terminal, and a display, and wherein the hub of intelligent IoT is configured to select at least one light output device among the plurality of light output devices that corresponds to at least one light therapy condition among the light therapy conditions, the at least one light therapy condition being determined by the sleep disorder reading unit in combination with all the other features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants.
US 20160217672 A1 to Yoon; Boo-keun et al. discloses  a light therapy system which could be part of  a hub of intelligent Internet of Things (IoT), the system  performing a light therapy using light irradiated by a light output device, the hub of intelligent IoT including a sleep 
US 20190209806 A1 to Allen  et al. discloses a system for achieving the desired environmental characteristics such as lighting or illumination  of habitable environments that are controlled to facilitate certain activities such as sleep and circadian phases of a user in the environment.
US 20180339127 A1 to Van Reen et al. discloses a light controller that sets spectral distribution, intensity of a bioactive spectral band to shift or entrain circadian response to enhance sleep under conditions that might be changing, disrupted, or otherwise present an irregular phase or unnatural change in the subject's circadian status.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 4, 6, 7 which depend upon independent base claim 1, dependent claims 4, 6, 7 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        January 14, 2022